



COURT OF APPEAL FOR ONTARIO

CITATION: Forsythe v. Westfall, 2015 ONCA 810

DATE:  20151124

DOCKET: C60047

Gillese, Blair, MacFarland, Pepall and Benotto
    JJ.A.

BETWEEN

Rennie Forsythe

Plaintiff

(Appellant)

and

Michael Westfall
,
    John Doe, Jevco Insurance Company and
Intact Insurance Company

Defendants

(
Respondents
)

Alan L. Rachlin, for the appellant

Tracy L. Brooks and Victor Galleguillos, for the
    respondent Michael Westfall

Jason P. Mangano, for the respondent Intact Insurance Company

Brian M. Cameron, for the intervener Ontario Trial
    Lawyers Association

Heard:  September 9, 2015

On appeal from the order of Justice Paul M. Perell of the
    Superior Court of Justice, dated February 2, 2015, with reasons reported at
    2015 ONSC 758.

MacFarland J.A.:

[1]

This
    is an appeal from the order of Perell J. dated February 2, 2015 permanently
    staying the within action against the respondent Michael Westfall.

OVERVIEW

[2]

The
    appellant, Rennie Forsythe, was a passenger on a motorcycle owned and operated
    by Westfall, an Alberta resident, when that vehicle was involved in a single
    vehicle accident in British Columbia on August 11, 2012. Westfall claims the
    accident was caused solely by an unidentified driver.

[3]

The
    appellant was injured in the accident. She is an Ontario resident. She was
    treated for her injuries initially in British Columbia and Alberta and
    thereafter in her home province, Ontario.

[4]

The
    appellant seeks damages for her injuries and commenced the within action
    against Westfall, his insurer Jevco Insurance Company, her own insurer AXA
    Insurance (Canada) (AXA),
[1]
and John Doe, representing the unidentified driver.

[5]

Westfall
    moved to have the action against him stayed on the basis that the Ontario court
    lacked jurisdiction over him. The motion judge agreed with Westfalls position
    on the basis that there was not a real and substantial connection between the
    matter, the parties, and Ontario. He followed this courts decision in
Tamminga
    v. Tamminga
, 2014 ONCA 478, 120 O.R. (3d) 671, and held that the
    appellants Ontario automobile insurance policy was not a factor that satisfied
    the real and substantial connection test.

[6]

Forsythe
    appealed that decision to this court. Her argument at its heart is that this courts
    decision in
Tamminga
was wrongly decided and should be overturned. For
    this reason, the appeal was heard by a five-judge panel. At the conclusion of the
    appellants and the interveners oral arguments, the court advised counsel that
    it did not need to hear from Westfall and that the appeal was dismissed for
    reasons that would follow. These are those reasons.

FACTS

The accident

[7]

On
    August 11, 2012, Westfall was driving his motorcycle near the City of Vernon,
    British Columbia. The appellant was a passenger. They were on a road trip to
    visit hot springs in the province. Westfall lost control of his motorcycle and
    there was an accident.

[8]

Both
    Westfall and the appellant were injured in the accident. She suffered a severe
    concussion and brain injury, as well as injuries to her back, head, left
    shoulder, left elbow and left bicep.

[9]

In
    the within action, the appellant seeks damages for these injuries. In her
    statement of claim, she pleads that the accident was caused solely by an
    unidentified driver, John Doe, or that in the alternative, the accident was
    caused or contributed to by the negligence of Westfall.

[10]

Westfall says that an
    unidentified vehicle crossed into his lane of traffic and caused the accident.
    There was no contact between the vehicles, but Westfall lost control of his
    motorcycle and the accident ensued. Westfall does not admit his negligence. He
    blames the unidentified driver.

The insurance policies

[11]

At the time of the
    accident the appellant was insured under a standard automobile policy issued to
    her by AXA Ontario. Section 5 of that policy sets out the appellants uninsured
    and unidentified automobile accident benefits coverage, including provisions
    respecting settlement of a claim thereunder. Section 5.6.3 provides that:

The matter may be decided in a lawsuit brought against us by
    you or other insured persons in an Ontario Court.  If so, we have the right to
    ask the court to decide who is legally responsible and the amount of
    compensation owing, unless another Ontario court has already done so in an
    action that was defended.

[12]

The easy to read
    language of this provision reflects s. 4(1) of
Uninsured Automobile Coverage
,
    R.R.O. 1990, Reg. 676 (Regulation 676), made under the
Insurance Act
,
    R.S.O.
1990, c. I.8
, which
    states:

The determination as to whether the person insured under the
    contract is legally entitled to recover damages and, if so entitled, the amount
    thereof shall be determined,

...

(c)     by a
    court of competent jurisdiction in Ontario in an action brought against the
    insurer by the person insured under the contract, and unless the determination
    has been previously made in a contested action by a court of competent
    jurisdiction in Ontario, the insurer may include in its defence the
    determination of liability and the amount thereof.

[13]

Westfall was insured
    under a standard automobile policy issued by Jevco Insurance Company in Alberta.
    For the purpose of accident benefits coverage that policy defines an unidentified
    automobile as:

an automobile which causes bodily injury or death to an insured
    person arising out of
physical contact
of such automobile with the
    automobile of which the insured person is an occupant at the time of the
    accident, provided

(a)     the
    identity of either the owner or driver of such automobile cannot be ascertained
     . [Emphasis added.]

[14]

In other words, for Westfalls
    policy to provide coverage when an unidentified automobile is involved in an
    accident with his motorcycle, there must be contact between the two vehicles.
    There was no contact between Westfalls motorcycle and the unidentified
    automobile.

THE DECISION BELOW

[15]

The motion judge
    outlined the appellants and Westfalls insurance policies and noted the
    significance of the fact that no collision occurred in the accident. He
    explained that depending on whether Westfall is found culpable to any degree
    the appellant may or may not have a claim under her uninsured automobile
    coverage.

[16]

For example, if
    Westfall is found blameless then he may be an uninsured driver for the purposes
    of the appellants insurance policy. This is because Westfalls policy does not
    provide unidentified automobile coverage in the absence of physical contact
    between the unidentified automobile and Westfalls motorcycle. Conversely, if
    Westfall is found culpable to any degree, then he is an insured driver and
    there would be no need for the appellant to claim under her uninsured motorist
    coverage, though she might need underinsured coverage if Westfalls liability
    limits were insufficient to compensate her for her injuries.

[17]

The motion judge noted
    the further complication that section 5.6.3 of the appellants insurance policy
    requires that she sue in Ontario to determine whether she has coverage or not. Thus,
    in order to protect her claim from being statute-barred, the appellant
    commenced the within action and a second action in British Columbia against
    Westfall.

[18]

With these background facts
    in mind, the appellant argued that the Ontario court had jurisdiction
simpliciter
over her claim against Westfall or that it should assume jurisdiction under the
    forum of necessity doctrine.

[19]

The motion judge
    followed this courts decision in
Tamminga
and held that the appellants
    Ontario automobile insurance policy was not a factor that satisfied the real
    and substantial connection test set out by the Supreme Court in
Club Resorts
    Ltd. v. Van Breda
, 2012 SCC 17, [2012] 1 S.C.R. 572. He refused to
    distinguish
Tamminga
on the basis that the claim in that case was
    speculative or contingent because, in his opinion, the appellants claim under
    her automobile insurance policy also remains speculative and contingent.

[20]

In respect of the
    forum of necessity doctrine, the motion judge explained that this narrow
    exception to the real and substantial connection test required the appellant to
    establish there was no other forum in which she could reasonably obtain access
    to justice. He concluded the test was not met, for reasons with which I fully
    agree and adopt later in this judgment.

ISSUES

[21]

This appeal raises the
    following issues:

1)       Is the
    appellants insurance contract a presumptive connecting factor that gives this
    court jurisdiction over the entire dispute, including her claim against
    Westfall? Should this court overrule or distinguish its decision
Tamminga
?

2)       Should
    this court recognize a new presumptive connecting factor on the facts of this
    case?

3)       Did the
    motion judge err by failing to extend the forum of necessity doctrine to the
    circumstances of this case?

ANALYSIS

Is the appellants insurance
    contract a presumptive connecting factor that gives this court jurisdiction
    over the entire dispute? Should this court overrule or distinguish
Tamminga
?

[22]

In a nutshell the
    appellants argument is that because s. 4(1)(c) of Regulation 676 and her
    automobile insurance policy, issued to her in Ontario, require that an Ontario court
    determine issues of liability and damages, her policy is a presumptive
    connecting factor that satisfies the real and substantial connection test set
    out in
Van Breda
and gives this court jurisdiction over the entire
    dispute, including her claim against Westfall.

[23]

Lebel J., writing for
    the court, set out four presumptive connecting factors in
Van Breda
, at
    para. 90:

[I]n a case concerning a tort, the following factors are
    presumptive connecting factors that,
prima facie
, entitle a court to
    assume jurisdiction over a dispute:

(a)     the
    defendant is domiciled or resident in the province;

(b)     the
    defendant carries on business in the province;

(c)     the tort
    was committed in the province; and

(d)     a
    contract connected with the dispute was made in the province.

[24]

The appellant argues
    that her automobile insurance policy is a contract connected with the dispute
    and gives Ontario courts jurisdiction over part of the dispute because it
    requires her to sue her own insurer in Ontario. Moreover, Regulation 676 compels
    her to sue her insurer in Ontario. She then relies upon
Van Breda
, at
    para. 99, for the proposition that this court should assume jurisdiction over
    all aspects of her claim. At para. 99 of
Van Breda
, Lebel J. stated:

I should add that it is possible for a case to sound both in
    contract and in tort or to invoke more than one tort. Would a court be limited
    to hearing the specific part of the case that can be directly connected with
    the jurisdiction? Such a rule would breach the principles of fairness and efficiency
    on which the assumption of jurisdiction is based. The purpose of the conflicts
    rules is to establish whether a real and substantial connection exists between
    the forum, the subject matter of the litigation and the defendant. If such a
    connection exists in respect of a factual and legal situation, the court must
    assume jurisdiction over all aspects of the case. The plaintiff should not be
    obliged to litigate a tort claim in Manitoba and a related claim for
    restitution in Nova Scotia. That would be incompatible with any notion of
    fairness and efficiency.

[25]

I do not accept this
    submission. The appellant sues Westfall in tort and in tort only. Absent the
    motorcycle collision she would have no claim against any of the named
    respondents including her own insurer. Her potential claim against her insurer
    arises as the result of a private contract between the appellant and her
    insurer AXA. Westfall is not a party to that contract, he is not a named
    insured under the provisions of that contract  in short, it has nothing to do
    with him.

[26]

This same issue was
    squarely before this court in
Tamminga
,

where Strathy C.J.O. outlined the issues, at
    para. 1, as follows:

An Ontario resident was injured when she fell off a truck in
    Alberta. She commenced an action in the Ontario Superior Court of Justice
    against the owner and operator of the truck, who lives in Alberta, and a
    corporate co-owner of the truck, which is registered and carries on business in
    Alberta. She also sued her Ontario automobile insurer. The issue is whether her
    insurance contract is a sufficient presumptive connecting factor under [
Van
    Breda
] to give this court jurisdiction over the non-resident defendants.
    For the reasons that follow, I conclude that it is not and would dismiss this
    appeal  .

[27]

Strathy C.J.O went on
    to explain, at paras. 25-26, that:

An automobile insurance contract anticipates accidents
    generally, but the tortfeasor will not be identifiable in advance. Unlike the
    contract in
Van Breda
, there is nothing that connects the appellants
    insurance contract to the respondents. They are not parties to or beneficiaries
    of the contract. The appellant was not visiting the farm in Alberta for any
    reason related to the contract. The connection between the insurance policy and
    the dispute only arises in the aftermath of the tort and its application is
    conditional on the outcome of the appellants claim against the tortfeasors.

In a word, there is no nexus between the insurance contract and
    the respondents.

[28]

These words are apt
    and apply directly to the facts of this case.

[29]

The appellant submits,
    however, that three factors distinguish her claim from
Tamminga
and
    prior related cases which have come to the same conclusion.

[30]

First, she says her
    claims against AXA are not contingent on the outcome of any litigation against
    Westfall. On this basis she submits that Strathy C.J.O.s statement in
Tamminga
,
    at paras. 25-26, is inconsistent with prior cases in which this court has held
    that a plaintiff has a direct right of action against his or her insurer under
    uninsured automobile coverage.

[31]

The law is clear that
    the appellant has a direct claim against her own insurer and is entitled to
    pursue that claim, if she wishes, independently of her claim against Westfall:
Somersall
    v. Friedman
, 2002 SCC 59, [2002] 3 S.C.R. 109;
Johnson v. Wunderlich

(1986), 57 O.R. (2d) 600, 1986 CanLII 2618 (C.A.). This courts decisions
    in
Tamminga
and earlier cases such as
Gajraj v. DeBernardo
(2002), 60 O.R. (3d) 68, 2002 CanLII 44959 (C.A.) do not hold otherwise. In
Tamminga
,
    Strathy C.J.O expressly noted, at para. 6, that the motion judges decision,
    which this court upheld on appeal, was based in part on the fact that the plaintiff
    had a direct right of action against her insurer without having to join the
    extra-provincial defendants.

[32]

Tamminga

stands
    for the proposition that a contract between a plaintiff and her insurer is not
    a presumptive connecting factor that would give an Ontario court jurisdiction
    over a claim against an extra-provincial defendant. Strathy C.J.O., at para.
    27, noted that this conclusion was consistent with Sharpe J.A.s conclusion in
Gajraj
,
    at para. 20, that [j]urisdiction over claims against extra-provincial
    defendants should not be bootstrapped by such a secondary and contingent claim
    against a provincial defendant. These cases do not interfere with the
    appellants right to pursue a claim against her insurer in Ontario.

[33]

Furthermore, there was
    no error in the motion judges finding that the appellants claim against her
    insurer is speculative or contingent. For example, if a British Columbia court
    finds Westfall culpable to any degree, then the appellant may recover all her
    damages against him and no longer needs to proceed with the claim against AXA.
    The claim in
Tamminga
was similarly speculative because the
    extra-provincial defendants had not provided any information concerning their
    insurance coverage. It was therefore uncertain whether the plaintiffs Ontario
    insurer would be required to provide uninsured or underinsured coverage.

[34]

Second, the appellant
    submits that
Tamminga
is distinguishable because her claim involves an
    unidentified driver as opposed to an uninsured or underinsured driver.

[35]

I see no principled
    basis upon which to distinguish among underinsured, uninsured and unidentified
    drivers. The principles set out in
Tamminga
are equally applicable to
    all three types of coverage under a plaintiffs Ontario insurance policy. Indeed,
    the appellants insurance policy deals with both uninsured and unidentified
    coverage in the same way and makes no distinction between the two.

[36]

Section 5 of the
    appellants insurance policy deals with unidentified coverage under the title
    Uninsured Automobile Coverage. Section 5.1.3 of the policy defines
    unidentified automobile as one whose owner or driver cannot be determined. Section
    5.2.1 of the policy, respecting claims by the appellant or other insured
    persons for bodily injury, states:

We will pay any amounts you or other insured persons have a
    legal right to recover as damages from the owner or driver of an
uninsured
    or unidentified automobile
for bodily injury resulting from an accident
    involving an automobile, up to the limits in this Section. [Emphasis added.]

[37]

I see no reason to
    distinguish
Tamminga

on this basis.

[38]

Third, the appellant
    submits that this court in
Tamminga
did not consider s. 4(1)(c) of Regulation
    676, which requires that she litigate her claim against AXA in Ontario, and
    that if it had, the result in that case would have been different.

[39]

In Ontario, motor
    vehicle policies of insurance are highly regulated pursuant to various
    provisions of the
Insurance Act
.
For example, s. 227 of the Act provides that the Superintendent of Financial
    Services must approve the form of certain documents, including automobile
    insurance policies, endorsements or renewals. Under s. 227(5) the
    Superintendent may also approve the form of standard policies in conformity
    with the automobile insurance provisions in Part IV of the Act.

[40]

Moreover, statutory
    conditions which are prescribed by regulation are deemed to form a part of
    every policy of automobile insurance: s. 234(1). Section 4(1)(c) of Regulation
    676 is no different from any other provision that is required to be part of an
    automobile insurance contract in Ontario.

[41]

The fact remains,
    however, that whatever the terms of the contract are between the appellant and
    her insurer, the contract has nothing to do with Westfall nor with the
    accident. Westfall is not a party to the contract. The contract did not cause
    or increase the likelihood of the accident. The specific accident was never
    contemplated by the parties when the contract was entered into.

[42]

Whether the
    contractual term that mirrors s. 4(1)(c) of Regulation 676 is prescribed by
    statute or not, it remains a term of the contract between the appellant and her
    insurer and it has nothing to do with Westfall  over whom the appellant seeks
    to establish jurisdiction. The fact that a contractual term is prescribed by
    statute makes no difference.

[43]

This very point was
    considered by this court in
Gajraj
, at para. 19. Sharpe J.A.
    summarized the plaintiffs argument, with explicit reference to Regulation 676,
    as follows:

Pursuant to s. 4 of Regulation 676  Uninsured Automobile Coverage,
    R.R.O. 1990, liability and damages are to be determined by agreement of the
    parties, by arbitration, or by a court of competent jurisdiction in Ontario.
    The plaintiffs submit that since the action against Allstate must proceed in
    Ontario, jurisdiction should be assumed against the New York defendants to
    avoid a multiplicity of proceedings.

[44]

This is the very
    argument advanced here.

[45]

In
Gajraj
, at para. 20,
Sharpe J.A. concluded that:

the core of the claim is against the New York defendants and
    the claim against the Ontario defendant is entirely secondary and contingent.
    Jurisdiction over claims against extra-provincial defendants should not be
    bootstrapped by such a secondary and contingent claim against a provincial
    defendant.

[46]

Furthermore, acceding
    to the appellants argument by giving presumptive effect to an insurance
    contract that mirrors a legislative jurisdictional requirement would expand the
    jurisdiction of Ontario courts beyond the boundaries contemplated by
Van
    Breda
.

[47]

Accordingly I do not
    accept the appellants submission. This court in
Tamminga
, at para.
    27, stated its decision was consistent with Sharpe J.A.s conclusion in
Gajraj
.
    Strathy C.J.O quoted the above paragraph in full. In both cases this court was
    aware that the plaintiffs were required to litigate claims against their
    insurers in Ontario.

Should this court recognize a new presumptive connecting
    factor?

[48]

The intervener and
    appellant argue that if the appellant cannot meet any of the four presumptive connecting
    factors set out in
Van Breda
, this court should recognize a new
    presumptive connecting factor. They say this factor should be based on the
    appellants insurance contract, the regulatory requirement, the fact that she
    resides in Ontario, that she sustained damages in Ontario, and that she is
    required to bring suit in two jurisdictions, which may give rise to
    inconsistent verdicts. They submit that recognizing a new presumptive
    connecting factor in the circumstances would be consistent with the values of
    order, fairness, efficiency, and comity.

[49]

In my view these are
    not factors that go to jurisdiction
simpliciter
. They may well be
    appropriate in a
forum non conveniens
argument but they do not
    establish jurisdiction.

[50]

As Lebel J. noted in
Van
    Breda
:

[82]
Jurisdiction must 
    irrespective of the question of forum of necessity, which I will not discuss
    here  be established primarily on the basis of objective factors that connect
    the legal situation or the subject matter of the litigation with the forum.
Abstract concerns for order, efficiency or fairness in the system are no
    substitute for connecting factors that give rise to a real and substantial
    connection for the purposes of the law of conflicts.



[89]    The use of damage sustained as a connecting factor may
    raise difficult issues. ... The problem with accepting unreservedly that if
    damage is sustained at a particular place, the claim presumptively falls within
    the jurisdiction of the courts of the place, is that this risks sweeping into
    that jurisdiction claims that have only a limited relationship with the forum.
    An injury may happen in one place, but the pain and inconvenience resulting
    from it might be felt in another country and later in a third one. As a result,
    presumptive effect cannot be accorded to this connecting factor.

[51]

There is no basis on
    which the facts of this case could establish a new presumptive connecting
    factor. And the court must be cautious not to confuse jurisdiction
simpliciter
and the doctrine of
forum non conveniens
. They are distinct concepts.
    As Lebel J. noted in
Van Breda
, at para. 101, 
[f]
o
rum non conveniens
comes into
    play when jurisdiction is established. It has no relevance to the
    jurisdictional analysis itself.

Is Ontario the forum of necessity?

[52]

Finally, the appellant
    argues that an Ontario court should assume jurisdiction on the basis of the
    forum of necessity doctrine. She says that Ontario should assume jurisdiction
    to avoid a multiplicity of proceedings and the potential for inconsistent
    judgments in Ontario and British Columbia. In her view, the only practical
    approach is for one court to hear all matters relating to liability and
    damages.

[53]

I do not accept this
    submission. The forum of necessity doctrine is available in extraordinary and
    exceptional circumstances. For Ontario to accept jurisdiction as the forum of
    necessity the appellant must establish that there is no other forum in which
    she can reasonably seek relief:
West Van Inc. v. Daisley
, 2014 ONCA
    232, 119 O.R. (3d) 481, at para. 20, leave to appeal refused, [2014] S.C.C.A.
    No. 236.

[54]

The appellant has
    failed to establish that she cannot reasonably seek relief elsewhere. She can,
    and has, pursued a claim against Westfall in British Columbia. She may also
    continue her claim against AXA in Ontario.

[55]

In respect of this
    submission, I agree with and adopt the motion judges reasons, at paras. 27-29:

I see no room for the operation of the forum of necessity
    doctrine. This doctrine is an exception to the real and substantial connection
    test that recognizes that there will be extraordinarily and exceptional cases
    where the need to ensure access to justice will justify the domestic courts
    assumption of jurisdiction:
West Van Inc. v. Daisley
, 2014 ONCA 232
    (CanLII) at paras. 17-38;
Van Breda v. Village Resorts Ltd.
, 2010 ONCA
    84 (CanLII), [2010] O.J. No. 402 (Ont. C.A.) at para. 100, affd. S.C.C. (
sub
    nom. Club Resorts Ltd. v. Van Breda
),
supra
.

The exception is very narrow, and the plaintiff must establish
    that there is no other forum in which he or she reasonably could obtain access
    to justice:
Bouzari v. Bahremani
, [2011] O.J. No. 5009 (S.C.J.).
    Typically, the doctrine is unavailable because of its high bar, and its
    availability has been rejected in numerous cases:
West Van Inc. v. Daisley,
    supra
;
Van Kessel v. Orsulak
, 2010 ONSC 619;
Elfarnawani v.
    International Olympic Committee
, 2011 ONSC 6784 (CanLII);
Mitchell v.
    Jeckovich
,
supra
. The doctrine is reserved for exceptional cases
    such as where there has been a breakdown in diplomatic or commercial relations
    with the foreign state or where the plaintiff would be exposed to a risk of
    serious physical harm if the matter was litigated in the foreign court.

There is no chance in the immediate case that Ms. Forsythe
    will be denied access to justice. She remains free to sue in Ontario to enforce
    her claim against Intact after, or even before, she obtains access to justice
    for her claim against Mr. Westfall in British Columbia. It may be inconvenient
    that she is denied one-stop access to justice, but there is no room here for
    the forum of necessity doctrine.

DISPOSITION AND COSTS

[56]

Accordingly, I would
    dismiss the appeal, and, as agreed by counsel, would order no costs of this
    appeal to any party.

Released: November 24, 2015 EEG

I
    agree E.E. Gillese J.A.
J.
    MacFarland J.A.
I
    agree R.A. Blair J.A.
I agree
    S.E. Pepall J.A.
I
    agree M.L. Benotto J.A.





[1]
The appellant originally commenced proceedings against Intact Insurance Company
    (Intact Insurance) rather than AXA. She obtained an order substituting AXA
    for Intact Insurance in the statement of claim after the motion that is the
    subject of this appeal was brought. The title of proceedings used in this judgment
    matches that of the order under appeal, which did not incorporate the
    amendment. Neither Intact Insurance nor AXA took a position on this appeal,
    though Intact Insurance appeared to correct the record as it appeared in the
    motion judges reasons. Intact Financial Corporation is the parent company of
    Intact Insurance, Jevco Insurance Company, and AXA. At some point in mid-2011
    Intact Financial Corporation acquired AXA and the obligations of AXA were then
    assumed by Intact Insurance. I refer to the appellants insurer as AXA
    throughout this judgment.


